Title: John Adams to John Quincy Adams, 14 December 1793
From: Adams, John
To: Adams, John Quincy


Dear Sir
Philadelphia December 14. 1793
Congress have recd from the President all the Negotiations with France and England as well as those with the Indians. On Monday We expect those with Spain and all the Intelligence recd respecting the Algerines. The whole forming a System of Information which Shews our dear Country to be in a critical Situation. So critical that the most sanguine are constrained to pauze and consider.
The Truce between the Regency of Algiers and the Court of Portugal will be imputed by a Party to the Influence of England, and No Other Party that I know of can contradict them. The Event has been daily expected, for Years, as it has been known that Portugal has been all along Suing for Peace, without offering Money enough to Satiate the Avidity of the hungry Barbarians. The Disposition to emigration in England Scotland and Ireland will be checked, and our growing Navigation will be impeded so much by these Corsairs, that the British Government will be Suspected to be highly delighted with it.
Congress must take a cool Survey of our Situation and do nothing from Passion.
I have read two Numbers of Columbus. The Compass of Observation, maturity of Reflection and Elegance of Style Suggested to me Conjectures that the Statute of Limitations might not be the only Apology for my short Letter. It is a Mortification to reflect, that a few Ironies, a merry Satirical Story, or a little humour will make more Impression than all these grave Reasonings, polished Eloquence and refined oratory. The President however, with the Unanimous concurrence of The Four Officers of State, has formed the Same Judgment with Columbus, and I hear no Members of Congress who profess to differ from them.
How does your Democratical Society proceed in Boston? There ought to be another Society instituted according to my Principles, under the Title of the Aristocratical Society: and a third under that of The Monarchical Society and no Resolution ought to have Validity, untill it has been considered & approved by all three.
These Democratical Proceedings have brought upon Us, the Jealousy of the Combined Powers, and of all the French who do not concur with the Jacobin Clubbs, and these will soon be, if they are not at present the Majority of the Nation. Our People would do well to consider, to what Precipice they are running. When Junius Said The opinions of the People were always right and their Sentiments never wrong, I wonder what World he lived in. Is not a Mahometan Religion, the opinion of a People as well as the Christian and have not the Sentiments of the People of England for Example been furious against Monarchy in one year and for it in another. Such Popular Adulation is to me most contemptible, Although it is so pernicious that it ought to excite more Indignation than Contempt.
For myself, my Race is almost run. You have a long Career before you, and I am happy to observe that you have not accommodated your opinions nor Sentiments to the momentary Fashions of the present times, but have Searched for Principles which will be more durable. I am affectionately
J. A.
